Exhibit 10.01

SETTLEMENT AGREEMENT

THIS SETTLEMENT AGREEMENT (the "Agreement") is dated as of October 26, 2007 (the
"Effective Date") by and among Adaptec, Inc., a Delaware corporation (the
"Company"), Steel Partners, L.L.C., a Delaware limited liability company ("Steel
Partners"), and Steel Partners II, L.P., a Delaware limited partnership ("Steel
II" and, together with Steel Partners, "Steel").

W I T N E S S E T H

WHEREAS, on June 25, 2007, Steel delivered to the Company a Notice of Intention
to Nominate Persons for Election as Directors (the "Nomination Letter")
indicating that Steel planned to seek representation on the Company's Board of
Directors (the "Board of Directors") by nominating a slate of five candidates,
specifically Jack L. Howard, John J. Quicke, John Mutch, Howard M. Leitner and
Anthony Bergamo, for election as directors at the Company's 2007 annual meeting
of stockholders (the "2007 Annual Meeting").



WHEREAS, on August 3, 2007, Steel delivered to the Company a demand, pursuant to
Section 220 of the Delaware General Corporation Law, to review certain of the
Company's stockholder records in connection with the 2007 Annual Meeting (the
"Section 220 Demand").

WHEREAS, on August 24, 2007, Steel filed a preliminary proxy statement on
Schedule 14A (the "Steel Proxy") with the Securities and Exchange Commission
(the "SEC") related to the matters set forth in the Nomination Letter.

WHEREAS, the Company and Steel (each a "Party") desire to enter into this
Agreement, which (i) terminates the pending proxy contest for the election of
directors at the 2007 Annual Meeting, (ii) grants to Steel representation on the
Board of Directors, and (iii) provides for certain other limitations on Steel
and its Affiliates and Associates (as such terms are defined below).

NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Party, intending to be
legally bound, hereby agrees as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

Section 1.1    Certain Definitions

. As used in this Agreement, the following terms will have the meanings
specified below:



"Affiliate" has the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act.

"Applicable Law" means all applicable provisions of all (a) constitutions,
treaties, statutes, laws (including common law), rules, regulations, ordinances
or codes of any Governmental Authority, and (b) orders, decisions, injunctions,
judgments, awards and decrees of any Governmental Authority.

"Associate" has the meaning ascribed to such term in Rule 12b-2 of the General
Rules and Regulations of the Exchange Act.

--------------------------------------------------------------------------------



"Business Day" means a day other than a Saturday, a Sunday, a day on which
banking institutions in the States of New York or California are authorized or
obligated by law or required by executive order to be closed, or a day on which
The NASDAQ Global Market is closed.

"Bylaws" means the Bylaws of the Company, as amended, restated or supplemented
from time to time.

"Certificate" means the Certificate of Incorporation of the Company, as amended,
restated or supplemented from time to time.

"Common Stock" means the common stock of the Company, par value $0.001 per
share.

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

"Governmental Authority" means any federal, state, local or political
subdivision, governmental or administrative body, instrumentality, department or
agency or any court, administrative hearing body, arbitration tribunal,
commission or other similar dispute resolution panel or body, and any other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of a government.

"Incumbent Directors" means those individuals who, as of the date hereof,
constitute the Board of Directors; provided, however, that any individual who
becomes a director subsequent to the date hereof whose election, or nomination
for election by the Company's stockholders, was approved by a vote of at least a
majority of the Incumbent Directors then serving on the Board of Directors will,
following such election, be an Incumbent Director. For the avoidance of doubt,
the Steel Directors will not be Incumbent Directors.

"Person" means an individual, a partnership, an association, a joint venture, a
corporation, a limited liability company, a business, a trust, any entity
organized under Applicable Law, an unincorporated organization or any
Governmental Authority.

"Section 203" means Section 203 of the Delaware General Corporation Law.

"Steel Director" means each of Jack L. Howard, John J. Quicke, John Mutch, and
any substitutes and successors of such individuals appointed pursuant to the
terms of Sections 3.2(e) and 3.2(f).

"Vote" means, as to any entity, the ability to cast a vote at either a
stockholders' or comparable meeting or by written consent of such entity with
respect to the election of directors or other members of such entity's governing
body.

"Voting Securities" means the Common Stock and any other securities of the
Company having the right to Vote.

Section 1.2    Interpretation and Construction of this Agreement

. The definitions in Section 1.1 will apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
will include the corresponding masculine, feminine and neuter forms. The word
"include" will be deemed to be followed by the phrase "without limitation." All
references herein to Articles, Sections, Exhibits and Schedules will be deemed
to be references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context will otherwise require. The headings of the
Articles and Sections are inserted for convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement. Unless the context will

2

--------------------------------------------------------------------------------



otherwise require or provide, any reference to any agreement or other instrument
or statute or regulation is to such agreement, instrument, statute or regulation
as amended and supplemented from time to time (and, in the case of a statute or
regulation, to any successor provision).

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1    Representation and Warranties by Steel

. Steel Partners and Steel II hereby represent and warrant to the Company as
follows:



Each of them has all requisite power and authority to execute, deliver and
perform their respective obligations under this Agreement. The execution,
delivery and performance of this Agreement by each of them and the consummation
of the transactions contemplated hereby have been duly authorized by all
requisite action on the part of each of them.

This Agreement has been duly executed and delivered by each of them and
constitutes a legal, valid and binding obligation of each of them, enforceable
against each of them in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency or other similar laws
affecting creditors rights generally or by general principles of equity.

No governmental consent, approval, authorization, license or clearance, or
filing or registration with any governmental or regulatory authority, is
required to permit either of them to perform its respective obligations under
this Agreement, except for such as have been obtained.

The performance of the terms of this Agreement shall not conflict with,
constitute a violation of, or require any notice or consent under, the
partnership agreement, membership agreement and/or any of the other governing
instruments of Steel Partners or Steel II or any agreement or instrument to
which Steel Partners or Steel II is a party or by which Steel Partners or Steel
II is bound, and shall not require any consent, approval or notice under
Applicable Law

The shares of Common Stock set forth on Schedule 2.1(e) attached hereto
represent all of the shares of Voting Securities of the Company, if any, which
are beneficially owned by either or both of them on the date hereof (the "Steel
Shares"). The Steel Shares are owned free and clear of any charge, claim,
equitable interest, lien, option, pledge, security interest, right of first
refusal, encumbrance or similar restriction. Neither of them has the right to
Vote shares of Voting Securities of the Company other than the Steel Shares, and
neither of them has granted any other Person the right to Vote or acquire the
Steel Shares. Other than the Steel Shares, neither of them is the beneficial
owner of, or has any right to acquire, any other Voting Securities or other
securities of the Company.

Each of Jack L. Howard, John J. Quicke and John Mutch (i) satisfies the
eligibility requirements for members of the Board of Directors established by
(A) the Company's publicly disclosed corporate governance documents and (B) The
Nasdaq Stock Market, as in effect on the date of this Agreement, and (ii)
qualifies as an "independent director" under Rule 4200(a)(15) of The Nasdaq
Stock Market for purposes of service on the Board of Directors. John Mutch
qualifies to serve on the Audit Committee of the Board of Directors under Rule
4350(d)(2) of The Nasdaq Stock Market, including meeting the criteria for
"independence" set forth in Rule 10A-3(b)(1) of the Exchange Act. Each of
Jack L. Howard and John J. Quicke may be deemed to be Affiliates of Steel and
"affiliates" for purposes of Section 10A(m)(3) of the Exchange Act. Each of Jack
L. Howard, John J. Quicke and John Mutch has completed and returned to the
Company a Director and Officer Questionnaire, in the form provided by the
Company.

3

--------------------------------------------------------------------------------

Section 2.2    Representations and Warranties by the Company

. The Company represents and warrants to Steel as follows:

The Company has all requisite corporate power and authority to execute, deliver
and perform its obligations under this Agreement. The execution, delivery and
performance of this Agreement by the Company and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
corporate action on the part of the Company.

This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting creditors rights generally or by general principles of equity.

No governmental consent, approval, authorization, license or clearance, or
filing or registration with any governmental or regulatory authority, is
required in order to permit the Company to perform its obligations under this
Agreement, except for such as have been obtained.

The performance of the terms of this Agreement shall not conflict with,
constitute a violation of, or require any notice or consent under, the
Certificate or Bylaws or any agreement or instrument to which the Company is a
party or by which the Company is bound, and shall not require any consent,
approval or notice under Applicable Law.

ARTICLE III

COVENANTS AND OTHER LIMITATIONS

Section 3.1    Steel Covenants

. On the Effective Date, Steel shall irrevocably withdraw the Nomination Letter,
shall irrevocably withdraw the Section 220 Demand and shall terminate the
pending proxy contest with respect to the election of directors at the 2007
Annual Meeting as described in the Steel Proxy. Within two (2) Business Days of
the date of this Agreement, Steel will file, or cause to be filed on their
behalf, with the SEC an amendment to its Schedule 13D with respect to the
Company disclosing the material contents of this Agreement. In addition to the
foregoing, Steel agrees that during the period beginning on the Effective Date
and ending immediately following the 2007 Annual Meeting, that it will not, and
it will cause each of its Affiliates and Associates not to, directly or
indirectly, alone or in concert with others, take any of the actions set forth
below (other than such actions relating to the submission to a vote of the
stockholders of the Company to approve certain acquisitions or purchases of
assets or a business by the Company as contemplated in Section 3.9(1) of this
Agreement):



effect, seek, offer, propose (whether publicly or otherwise) or cause or
participate in, or assist, encourage or seek to persuade, any other Person to
effect, seek, offer or propose (whether publicly or otherwise) or participate
in:

any tender offer or exchange offer involving Voting Securities; provided,
however, that this clause (i) will be inoperative to the extent a third party
which is not an Affiliate or Associate of Steel commences a hostile tender offer
or exchange offer with respect to Voting Securities;

any merger, consolidation, share exchange, business combination, sale of assets,
recapitalization, restructuring, dividend, distribution, self tender, stock
repurchase, liquidation, dissolution or other extraordinary transaction with or
involving the Company or any of its subsidiaries or any portion of the business
or the assets of the Company or any of its subsidiaries; provided, however, that
if the Company commences a process to complete any of the activities set forth
in this subsection (ii),

4

--------------------------------------------------------------------------------



Steel will have the opportunity to participate in such process under the same
procedures and guidelines established for the other participants in the process;
or

any "solicitation" of "proxies" (as such terms are used in the proxy rules of
the SEC) with respect to the Company or any action resulting in such Person
becoming a "participant" in any "election contest" (as such terms are used in
the proxy rules of the SEC) with respect to the Company.

propose any matter for submission to a vote of stockholders of the Company;

grant any proxy or rights with respect to any Voting Securities to any Person
not designated by the Company;

execute any written consent, waiver or demand with respect to any Voting
Securities;

call or seek to have called any meeting of the holders of the Common Stock;

initiate or seek to initiate any solicitation of the holders of Common Stock;

take any action to seek to amend any provision of the Certificate or the Bylaws;

offer, pledge, sell, contract to sell, or otherwise transfer or dispose of,
directly or indirectly, any of the Steel Shares or enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the Steel Shares;

submit any demand under Section 220 of the Delaware General Corporation Law to
review the Company's books and records;

take any action that could reasonably be expected to force the Company to make
any public disclosure with respect to any of the types of matters described in
clauses (a) through (i), or announce any intention to take any action of the
type described in clauses (a) through (i); or

enter into any discussions, negotiations, arrangements or understandings with
any Person other than the Company with respect to any of the foregoing, or
advise, assist, encourage or seek to persuade others to take any action with
respect to any of the foregoing.

Section 3.2    Steel Directors

.



Prior to the 2007 Annual Meeting (i) the Board of Directors shall increase the
size of the Board of Directors from eight (8) to nine (9) members, and (ii)
Judith M. O'Brien and Charles J. Robel shall not stand for re-election at the
2007 Annual Meeting.

The Company agrees to nominate, recommend, support and solicit proxies for the
Steel Directors for election at the 2007 Annual Meeting.

Each Steel Director has entered into an agreement with Steel and the Company in
the form attached hereto as Exhibit A.

Following the completion of the 2007 Annual Meeting, the Board shall appoint
John Mutch to the Company's Audit Committee, John J. Quicke to the Company's
Compensation Committee and Jack L. Howard to the Company's Nominating and
Governance Committee. Each Steel

5

--------------------------------------------------------------------------------



Director shall meet the membership eligibility requirements, as then in effect,
established by (i) the Company's publicly disclosed corporate governance
documents, (ii) the SEC and (iii) The Nasdaq Stock Market for each committee of
the Board of Directors to which each such Steel Director has been appointed. The
Board shall also appoint one of the Steel Directors to any new committee of the
Board formed after the Effective Date, provided that such Steel Director shall
meet the membership eligibility requirements, as then in effect, established by
(i) the Company's existing publicly disclosed corporate governance documents,
(ii) the SEC and (iii) The Nasdaq Stock Market for appointment to such
committee.

Should any of Messrs. Howard, Quicke and Mutch be unable to serve as a director
at the time of the 2007 Annual Meeting, Steel shall have the right to designate
a substitute deemed qualified by the Company's Nominating and Governance
Committee.

In the case of any vacancy occurring among any of the Steel Directors serving on
the Board prior to the 2008 annual meeting of stockholders of the Company, Steel
will have the right to recommend an individual deemed qualified by the Company's
Nominating and Governance Committee (and the right to recommend alternates to
the extent such individual is not deemed qualified by the Company's Nominating
and Governance Committee) as a representative for appointment as a successor to
hold office for the unexpired term of the Steel Director whose place will be
vacant. After the Company's Nominating and Governance Committee deems such
individual to be qualified in its reasonable business judgment, the Company's
Board of Directors shall promptly take all reasonable steps to cause such
individual to be appointed to fill the vacancy.

After the 2007 Annual Meeting, the size of the Board of Directors shall not
exceed nine (9) members prior to the 2008 annual meeting of stockholders of the
Company.

Section 3.3    2007 Annual Meeting; Voting of the Company's Voting Securities

.



The 2007 Annual Meeting shall be held and concluded on a date not later than
December 13, 2007 or within thirty (30) days thereafter. The only matters that
the Company shall propose and recommend to its stockholders that they vote to
approve at the 2007 Annual Meeting shall be the election of directors, as
provided herein, and the ratification of the appointment of its independent
registered public accounting firm.

Steel and its Affiliates and Associates shall vote their shares of Voting
Securities for the election of each of the Incumbent Directors nominated for
election at the 2007 Annual Meeting.

Steel and its Affiliates and Associates shall vote their shares of Voting
Securities against any proposal made by a third party at the 2007 Annual Meeting
if such proposal is opposed by a majority of the Incumbent Directors. The
Company is not aware of any proposals made by third parties to be presented at
the 2007 Annual Meeting.

Section 3.4    Section 203

. Each Party acknowledges and agrees that by entering into this Agreement, the
Company is not, and shall not be deemed to have, opted out of or waived the
provisions of Section 203 as they may apply to Steel.



Section 3.5    Quorum

. Steel will use its best efforts to ensure that it will be present, and will
use its best efforts to cause its Affiliates and Associates owning Voting
Securities to be present, in each case, in person or by proxy, at the 2007
Annual Meeting so that all Voting Securities beneficially owned by Steel and its
Affiliates and Associates will be counted for purposes of determining the
presence of a quorum at the 2007 Annual Meeting.



6

--------------------------------------------------------------------------------

Section 3.6    Press Releases, Etc

.

Promptly after the execution of this Agreement, the Company and Steel shall
issue a joint press release in the form attached as Schedule 3.6 to this
Agreement.

Each Party (including, for purposes of this Section 3.6, Steel's Affiliates and
Associates) may make required filings with regulatory agencies in the ordinary
course relating to the matters covered by this Agreement; provided, however,
that prior to making any such filings, each Party will provide the other Party a
reasonable opportunity to review and comment on any such filings. Without
limiting the generality of the foregoing, the Company agrees to provide Steel an
opportunity to review and comment on the portions of all proxy materials to be
filed by the Company in connection with the 2007 Annual Meeting containing
statements relating to Steel, the Steel Directors and this Agreement.

Neither the Company, Steel or Steel's Affiliates or Associates, nor any of their
respective partners, members, directors, officers, employees or agents, will
publicly disparage any other Party to this Agreement nor any of their respective
partners, members, directors, officers, employees or agents.

Section 3.7    No Public Information

. In connection with discussions between Steel and their representatives and the
Company and its representatives, the Company or its representatives may disclose
orally or in writing to Steel or its representatives information that is
confidential to the Company. To protect the confidentiality of such information,
and as a condition to the furnishing of such information, Steel agrees, as set
forth below, to treat confidentially all such information furnished to or
otherwise received by Steel or its representatives from the Company or on its
behalf (herein collectively referred to as the "Confidential Information"). For
purposes of this Agreement, the phrase "Confidential Information" will not
include information which (a) becomes lawfully available to the public other
than as a result of a disclosure by Steel or its representatives, (b) was
lawfully available to Steel on a non-confidential basis prior to its disclosure
to the Company or its representatives by the Company or on its behalf or
(c) lawfully becomes available to Steel on a non- confidential basis from a
source other than the Company or the Company's representatives or agents,
provided that such source is not bound by a confidentiality agreement with the
Company of which Steel has been made aware. The Company has no obligation to
furnish Confidential Information to Steel or its representatives by virtue of
this Agreement except for Confidential Information provided to Steel Directors
in their capacity as directors of the Company. The Company shall use its
reasonable efforts not to provide Confidential Information to Steel unless
requested or consented to by Steel; provided that the Parties acknowledge that
the provision of Confidential Information to Steel representatives serving on
the Board of Directors shall not violate this provision. The Confidential
Information will not be disclosed by Steel or its representatives, except to the
extent the Company has given its prior written consent. Notwithstanding anything
to the contrary contained herein, Steel and its representatives shall be
permitted to disclose any Confidential Information to the extent the disclosure
of such information is required in any court proceeding, by any Governmental
Authority or by Applicable Law; provided, however, that Steel and its
representatives shall use their best efforts to give the Company reasonable
advance notice of such required disclosure to enable the Company, at its sole
expense, to prevent or limit such disclosure. This Section 3.7 will survive the
termination of this Agreement.



Section 3.8    Third Party Consultant

. As soon as practicable following the 2007 Annual Meeting, the Company and the
Steel Directors shall review the Company's business, financial condition,
results of operations and outlook and shall use commercially reasonable efforts
to develop a set of mutually agreeable goals for improving the Company's
performance (the "Mutual Goals"). The Company and the Steel Directors shall then
use commercially reasonable efforts to engage as soon as reasonably practicable,
but in any event within 60 days after developing the Mutual Goals, a third-party

7

--------------------------------------------------------------------------------



consultant satisfactory to the Company and the Steel Directors for the purpose
of assisting the Company in making recommendations to achieve the Mutual Goals.

Section 3.9    Significant Transactions

. The Company shall not enter into any binding agreement or arrangement relating
to any acquisition or purchase of assets (except for assets purchased in the
ordinary course of the Company's business) or a business by it that constitutes
20% or more of the net revenues, net income or assets of the Company and its
subsidiaries, taken as a whole, or 20% or more of any class or series of Company
securities unless either (1) the binding agreement or arrangement shall require
the Company to seek and obtain the approval of its stockholders with respect to
such proposed transaction or (2) Steel provides its prior written approval with
respect to such proposed transaction.



ARTICLE IV

TERM AND TERMINATION

Section 4.1    Termination

. Except with respect to Sections 3.2(d), 3.2(f), 3.2(g), 3.7 and 3.8, Article
IV and Article V, the provisions of this Agreement will terminate immediately
following the 2007 Annual Meeting.



Section 4.2    Termination for Breach.

The provisions of this Agreement may also be terminated by the non-breaching
Party in the event of a material breach by any Party of any of the terms of this
Agreement; provided, however, that the non-breaching Party shall first provide
written notice to the breaching party of the facts and circumstances giving rise
to such breach, after which the non-breaching party shall have ten (10) Business
Days from receipt of the notice to cure such breach. Any termination of this
Agreement as provided herein will be without prejudice to the rights of any
Party arising out of the breach by any other Party of any provision of this
Agreement.



ARTICLE V

MISCELLANEOUS

Section 5.1    Notices

. All notices, requests and other communications to any Party hereunder will be
in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and will be given to such Party at its address or facsimile
number set forth in this Section 5.1 or at such other address or facsimile
number as such Party may hereafter specify in writing. Each such notice, request
or other communication will be effective (a) if given by facsimile, when
transmitted to the facsimile number specified in this Section 5.1, (b) if given
by mail, upon the earlier of actual receipt or three (3) Business Days after
deposit in the United States Mail, registered or certified mail, return receipt
requested, properly addressed and with proper postage prepaid, (c) one (1)
Business Day after deposit with an internationally reputable overnight courier
properly addressed and with all charges prepaid or (d) when received, if by any
other means. Communications by facsimile will also be sent concurrently by
internationally reputable overnight courier properly addressed and with all
charges prepaid, but will in any event be effective as stated above.



The Company:

Adaptec, Inc.
691 South Milpitas Boulevard
Milpitas, California 95035
Attn: Chief Executive Officer
Facsimile No.: (408) 957-5630

8

--------------------------------------------------------------------------------

with a copy to:

Fenwick & West LLP
801 California Street
Mountain View, California 94041
Attn: Dennis R. DeBroeck, Esq.
Facsimile No.: (650) 938-5200

Steel:

Steel Partners
590 Madison Avenue, 32nd Floor
New York, New York 10022
Attn: Mr. Warren G. Lichtenstein
Facsimile No.: (212) 520-2331

with a copy to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attn: Steven Wolosky, Esq.
Facsimile No.: (212) 451-2222

The Parties will promptly notify each other in the manner provided in this
Section 5.1 of any change in their respective addresses. A notice of change of
address will not be deemed to have been given until received by the addressee.

Section 5.2    Expenses

. Within five (5) Business Days following receipt of reasonably satisfactory
documentation thereof, the Company will reimburse Steel for its reasonable
out-of-pocket fees and expenses incurred through the date of the execution and
performance of this Agreement in connection with its activities relating to the
2007 Annual Meeting, including without limitation, the nomination and election
of directors, the solicitation of proxies, any acts or filings in connection
therewith, and the negotiation and execution of this Agreement, provided such
reimbursement shall not exceed $50,000 in the aggregate, and Steel hereby agrees
that such payment shall be in full satisfaction of any claims or rights it may
have for fees, expenses or costs related to its activities relating to the 2007
Annual Meeting.



Section 5.3    Assignment

. No Party will assign this Agreement or any rights, interests or obligations
hereunder, or delegate performance of any of its obligations hereunder, without
the prior written consent of each of the other Parties.



Section 5.4    Entire Agreement

. This Agreement, including the Schedule and Exhibit attached hereto, embodies
the entire agreement and understanding of the Parties in respect of the subject
matter contained herein. This Agreement supersedes all prior agreements and
understandings between the Parties with respect to such subject matter.



Section 5.5    Waiver, Amendment, etc

. This Agreement may not be amended or supplemented, and no waivers of or
consents to departures from the provisions hereof will be effective, unless set
forth in a writing signed by, and delivered to, all the Parties. No failure or
delay of any Party in

9

--------------------------------------------------------------------------------



exercising any power or right under this Agreement will operate as a waiver
thereof, nor will any single or partial exercise of any right or power, or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power.

Section 5.6    Binding Agreement; No Third Party Beneficiaries

. Except as provided herein, this Agreement will be binding upon and inure to
the benefit of the Parties and their respective Affiliates and Associates, and
successors and permitted assigns. Nothing expressed or implied herein is
intended or will be construed to confer upon or to give to any third party any
rights or remedies by virtue hereof.



Section 5.7    Remedies

. Each of the Parties acknowledges and agrees that each Party would suffer
irreparable damage in the event that any of the provisions of this Agreement was
not performed in accordance with its specific terms or was otherwise breached
and that such damage may not be compensable in money damages. It is accordingly
agreed that, in the event of a breach, violation or threatened breach or
violation of the terms of this Agreement by any of the Parties, each of the
other Parties will be entitled to seek specific enforcement of, and injunctive
relief to prevent any breach, violation or further breach or violation of, the
terms hereof, in addition to any other remedy or relief available at law or in
equity. In the event of any action seeking injunctive relief hereunder, no Party
will be required to post a bond.



Section 5.8    Governing Law; Exclusive Jurisdiction; Service of Process

. This Agreement will be governed by and construed in accordance with the
internal laws of the State of Delaware, without regard to conflicts of laws
principles. Each Party agrees, on behalf of itself and its Affiliates and
Associates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby will be brought solely
and exclusively in any state or federal court in the State of Delaware (and the
parties agree not to commence any action, suit or proceeding relating thereto
except in such courts), and further agrees that service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 5.1 will be effective service of process for any such action, suit or
proceeding brought against any party in any such court. Each Party, on behalf of
itself and its Affiliates and Associates, irrevocably and unconditionally waives
any objection to the laying of venue of any action, suit or proceeding arising
out of this Agreement or the transactions contemplated hereby, in the state or
federal courts in the State of Delaware, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an improper or inconvenient forum.



Section 5.9    Severability

. The invalidity or unenforceability of any provision hereof in any jurisdiction
will not affect the validity or enforceability of the remainder hereof in that
jurisdiction or the validity or enforceability of this Agreement, including that
provision, in any other jurisdiction. To the extent permitted by Applicable Law,
each Party waives any provision of Applicable Law that renders any provision
hereof prohibited or unenforceable in any respect. If any provision of this
Agreement is held to be unenforceable for any reason, it will be adjusted rather
than voided, if possible, in order to achieve the intent of the Parties to the
extent possible.



Section 5.10    Further Assurances

. The Parties agree to execute such further documents and instruments and to
take such further actions as may be reasonably necessary to carry out the
purposes and intent of this Agreement.



Section 5.11    Counterparts

. This Agreement may be executed in one or more counterparts each of which when
so executed and delivered will be deemed an original but all of which will
constitute one and the same Agreement.



10

--------------------------------------------------------------------------------

Section 5.12    Facsimile/PDF Signatures

. This Agreement may be executed and delivered by facsimile or by email in
portable document format (.pdf or similar format) and upon delivery of the
signature by such method will be deemed to have the same effect as if the
original signature had been delivered to the other Parties.

[Signature Page Follows]

 

 

 

 

 

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and Steel have caused their respective duly
authorized officers to execute this Agreement as of the day and year first above
written.

ADAPTEC, INC.



By: /s/ SUBRAMANIAN SUNDARESH
Name: Subramanian Sundaresh
Title: Chief Executive Officer

STEEL PARTNERS, L.L.C.



 

By: /s/ WARREN LICHTENSTEIN
Name: Warren Lichtenstein
Title: Managing Member

STEEL PARTNERS II, L.P.


By: Steel Partners, L.L.C., its General Partner





 

By: /s/ WARREN LICHTENSTEIN
Name: Warren Lichtenstein
Title: Managing Member

--------------------------------------------------------------------------------

SCHEDULE 2.1(E)

NUMBER OF SHARES BENEFICIALLY OWNED

Steel Partners II, L.P.: 18,076,884

Steel Partners, L.L.C.: 18,076,884

--------------------------------------------------------------------------------

SCHEDULE 3.6

FORM OF PRESS RELEASE